Exhibit 10.2

EMPLOYEE LEASING AGREEMENT

THIS AGREEMENT is entered into effective as of January 1, 2011, by and between
The PrivateBank and Trust Company (“Bank”) and Norman Bobins Consulting LLC
(“NBC”).

WHEREAS, Norman R. Bobins, the owner and manager of NBC, serves as chairman of
the Bank and in connection therewith has been provided office space within
existing Bank’s premises to facilitate his services to the Bank and availability
and access to Bank management for the convenience of the Bank;

WHEREAS, NBC is engaged in the business of providing various consulting
services, including services to the Bank, and desires to lease employees to
perform administrative and other tasks in connection with the various business
and other activities of NBC and its management; and

WHEREAS, Bank is willing to lease to NBC certain employees of the Bank under the
terms specified herein; and

NOW, THEREFORE, IN CONSIDERATION of the mutual agreements and covenants
contained herein, NBC and Bank agree as follows:

1. Lease of Employees. During the term of this Agreement:

(a) Bank will use commercially reasonable efforts to supply to NBC the services
of the persons previously identified and mutually agreed upon, or other
qualified personnel reasonably acceptable to NBC (hereafter “Assigned
Personnel”). Assigned Personnel shall work in suitable office space conveniently
located in existing Bank facilities while this Agreement is in effect.

(b) Bank will use commercially reasonable efforts to employ each of the Assigned
Personnel for so long as NBC continues to desire such services hereunder, and
shall maintain a personnel file and personnel records for Assigned Personnel.
All Assigned Personnel shall be considered employees of Bank. Bank shall assume
sole and exclusive responsibility for the payment of wages to Assigned
Personnel. Bank shall, with respect to said personnel, be responsible for
withholding federal, state and local income taxes, withholding and paying over
the employee share, and paying the employer share, of Social Security and
Medicare taxes, unemployment insurance contributions, and any other
payroll-related taxes required by law. Bank shall be responsible for maintaining
workers’ compensation insurance coverage for Assigned Personnel in an amount and
under such terms as required by state law.

(c) Assigned Personnel will be employed by Bank upon terms substantially
consistent with similarly situated employees, it being understood and agreed
that Bank will have no obligation to provide raises or make any bonus or equity
awards or other discretionary payments to the Assigned Personnel. Bank will
consult with NBC in advance of any such awards or payments.

(d) NBC shall reimburse Bank for all payments and expenses incurred by Bank in
connection with its employment of the Assigned Personnel, including payroll,
bonus, overtime, severance, benefit and other payments or awards, as well as the
employer share of Social Security and Medicare taxes, unemployment insurance
contributions, and any other payroll-related taxes paid by the Bank with respect
to the Assigned Personnel. In addition, NBC shall reimburse the Bank for any
out-of-pocket expenses incurred by the Assigned Personnel on behalf of NBC. The
Bank shall invoice NBC for such amounts on a monthly basis and NBC shall make
prompt payment to the Bank of amounts owing through direct debit authorizations
or other arrangements mutually agreed upon. NBC shall not pay Assigned Personnel
directly without Bank’s prior written consent.



--------------------------------------------------------------------------------

(e) NBC shall comply with all applicable federal, state and local laws in
dealings with Assigned Personnel. Bank shall incur no liability for any
violation or alleged violation of law or regulation by NBC.

2. Term of Agreement. Unless earlier terminated by mutual agreement of the
parties, this Agreement shall continue so long as NBC serves as a director of
the Bank and PrivateBancorp, Inc. In addition, either party may terminate this
agreement upon 60 days prior notice to the other.

3. Entire Agreement. This Agreement constitutes and represents the entire
Agreement between the parties hereto and supersedes any prior understandings or
agreements, written or oral, between the parties hereto respecting the subject
matter herein. This Agreement may only be amended by an agreement in writing
executed by all of the parties hereto. The unenforceability, invalidity or
illegality of any provision of this Agreement shall not render the other
provisions unenforceable, invalid or illegal.

4. Assignment. Neither party shall assign any of its rights or obligations under
this Agreement without the prior written consent of the other party, which
consent shall not be unreasonably withheld. Nothing in this Agreement, whether
express or implied, is intended to confer any rights or remedies under this
Agreement on any person or party other than the parties hereto and their
respective successors and assigns.

5. Waiver. No waiver of any provision of this Agreement shall be effective
unless it is in writing, signed by the party against whom it is asserted, and
any such written waiver shall only be applicable to the specific instance to
which is related and shall not be deemed to be a continuing or further waiver.

6. Severability. Each and every covenant and agreement herein shall be separate
and independent from any other and the breach of any covenant or agreement shall
in no way or manner discharge or relieve the performance of any other covenant
or agreement.

7. Headings. Captions and articles headings contained in this Agreement are for
convenience and reference only and in now any define, describe, extend or limit
the scope or intent of this Agreement nor the intent of any provision hereof.

8. Notice. Any and all notices or other communications required or permitted to
be delivered hereunder will be deemed properly delivered if (a) delivered
personally, (b) mailed by first class mail, postage prepaid, or (c) sent by
next-day or overnight mail or delivery, to the parties as set forth below:

 

If to the Company, to:

  The PrivateBank and Trust Company   120 S. LaSalle Street   Chicago, Illinois
60603   Attention: Jennifer R. Evans, General Counsel If to NBC, to:   Norman R.
Bobins   70 West Madison   Chicago Illinois 60603

Either party may change the name and address of the designee to whom notice will
be sent by giving written notice of such change to the other party.



--------------------------------------------------------------------------------

12. Relationship. Both parties agree that this Agreement is not intended to
create nor shall it be deemed or construed to create any relationship between
the parties other than that of independent entities contracting with each other
solely for the purpose of effecting the provisions of this Agreement. Neither
the parties hereto, nor any of their respective employees, shall be construed to
be the agent, employer, employee or representative of the other, nor will either
party have any express or implied right of authority to assume or create any
obligation or responsibility on behalf of or in the name of the other party.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

The PrivateBank and Trust Company       Norman Bobins Consulting, LLC By:   /s/
Kevin Killips       /s/ Norman R. Bobins Name:   Kevin Killips       Norman R.
Bobins Title:   CFO      